 


109 HR 4341 IH: To amend the Comprehensive Environmental Response Compensation and Liability Act of 1980 (“Superfund”) to provide that manure is not considered a hazardous substance or pollutant or contaminant under that Act, and for other purposes.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4341 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Hall (for himself, Mr. Blunt, Mr. Peterson of Minnesota, Mr. Goodlatte, Mr. Bonilla, Mr. Otter, Mr. Conaway, Mr. Deal of Georgia, Mr. Holden, Mr. Neugebauer, Mrs. Wilson of New Mexico, Mr. Carter, Mr. Norwood, Mr. Thornberry, Mr. Sessions, Mr. Costa, Mr. Smith of Texas, Mr. Osborne, Mr. Simpson, Mr. Pickering, Mr. Ross, Mr. Hayes, Mr. Gohmert, Mr. Hensarling, Mr. Ortiz, Mr. Paul, Mr. Brady of Texas, Mr. Pombo, Mr. Salazar, and Mr. Shadegg) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Comprehensive Environmental Response Compensation and Liability Act of 1980 (“Superfund”) to provide that manure is not considered a hazardous substance or pollutant or contaminant under that Act, and for other purposes. 
 
 
1.Animal waste 
(a)Amendment of SuperfundTitle III of the Comprehensive Environmental Response Compensation and Liability Act of 1980 (42 U.S.C. 9601) is amended by adding the following new section at the end thereof: 
 
312.Exception for manure 
(a)In generalUpon the date of enactment of this section, manure shall not be included in the meaning of ‘hazardous substance’ under section 101(14) of this Act or pollutant or contaminant under section 101(33) of this Act. 
(b)Elimination of paperwork requirements 
(1)The enactment of this section shall not be construed to impose any liability under provisions of the Emergency Planning and Community Right-to-Know Act of 1986 for manure. 
(2)The enactment of this section shall not be interpreted or construed to affect or abrogate the establishment nor the provisions of the Air Quality Compliance Agreement, published in Volume 70, No. 19 of the Federal Register on Jan. 31, 2005, and entered into by agricultural operators and the Administrator. 
(c)No effect on other environmental lawNothing in this section shall affect the applicability of any other environmental statute as it relates to the definition of manure, or the responsibilities or liabilities of any person regarding, the treatment, storage, or disposal of manure. 
(d)DefinitionFor the purposes of this section, the term manure means— 
(1)digestive emissions, feces, urine, urea and other excrement from livestock (as defined by 7 C.F.R. 205.2); 
(2)any associated bedding, compost, raw materials or other materials commingled with such excrement from livestock (as defined by 7 C.F.R. 205.2);  
(3)any process water associated with the items referred to in paragraph (1) or (2); and 
(4)any byproducts, constituents, or substances contained in, originating from, or emissions relating to the items described in paragraph (1), (2), or (3).. 
(b)Amendment of SARASection 304(a)(4) of the Superfund Amendments and Reauthorization Act of 1986 (Pub. L. 99-499; 100 Stat. 1655.) is amended by adding the following at the end thereof: The notification requirements under this subsection shall not apply to releases associated with manure (as defined in section 312 of the Comprehensive Environmental Response Compensation and Liability Act of 1980). .  
 
